Citation Nr: 9902317	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral 
keratoconus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to December 
1968 and from May 1974 to January 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veterans claims for 
service connection for a nervous condition and impairment of 
sight.  The veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in June 1994 
it was remanded to the RO for further development, which has 
been accomplished.  In addition, the Board notes that the 
veterans motion of advancement on the Boards docket under 
the provisions of 38 C.F.R. § 20.900(c) was denied by the 
Board in a ruling dated in December 1998.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran engaged in combat with the enemy.

3.  The evidence indicates that the veteran does not 
currently suffer from PTSD as a result of inservice 
stressors.

4.  The veterans current bilateral keratoconus began during 
his period of active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. 3.303 (1998).

2.  Resolving reasonable doubt in the veterans favor, 
bilateral keratoconus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that while the April 
1990 RO rating decision appealed from termed the issues on 
appeal as service connection for a nervous condition with 
stress disorder and impairment of sight,  the precise 
benefits sought on appeal have subsequently been refined by 
the veteran to be service connection for PTSD and bilateral 
keratoconus, and the RO has termed them as such in its most 
recent supplemental statement of the case.  The Board shall 
thus treat the issues on appeal as entitlement to service 
connection for PTSD and bilateral keratoconus.

In addition, the Board notes that when this case was 
previously before the Board in June 1994, it was determined 
that new and material evidence had been submitted to reopen 
the veterans claims for service connection for PTSD and 
bilateral keratoconus, and the case was then remanded to the 
RO for further development.  Therefore, since the Board has 
already determined that the veterans claims are reopened, 
the Board shall proceed directly to a determination on the 
merits of the issues of the veterans entitlement to service 
connection for PTSD and bilateral keratoconus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

I. PTSD

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veterans lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veterans testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet.App 91, 98 (1993).

In this case, a review of the veterans DD Forms 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
indicates that the veteran received the Combat Infantryman 
Badge, which indicates that he was engaged in combat with the 
enemy.  See 38 C.F.R. § 3.304(f) (1998).  Furthermore, the 
veterans claimed inservice stressors clearly are related to 
his combat experience.  Thus, the Boards analysis must turn 
to the issue of whether the veteran currently suffers from 
PTSD which is related to these stressors.

A review of the evidence from the years immediately following 
the veterans discharge from service in January 1980 
indicates that the veteran was found to be psychologically 
normal at the time of a VA examination in June 1980.  
Various VA outpatient treatment notes dated in 1981 indicate 
that the veteran did complain of psychiatric problems 
throughout that year, resulting in diagnoses which included 
depression, dissociative disorder, adjustment disorder, and 
transient reaction to adult life with depressive features.  
However, PTSD was not diagnosed.

The first recorded instance of a diagnosis of PTSD is 
contained in a consultation request from the Kentucky Bureau 
of Corrections.  At that time, the veterans diagnosis was 
listed as post-stress syndrome due to incarceration.

A progress note dated in October 1992 from the Vet Center, a 
private health care facility, indicates that the veteran 
displays several clinical symptoms of PTSD, but did not 
diagnose the disorder.

Several staffing summaries dated in November 1992 from 
Communicare, a private health care facility, indicate Axis I 
diagnoses of PTSD.  However, no supporting findings or 
observations were provided with this diagnosis.

In February 1993, the veteran testified at a Travel Board 
hearing before a Board Member.  At that time, he stated that 
he was involved in close combat situations in Vietnam in 1966 
and 1967, and began having problems following this service, 
including difficulty sleeping.  He stated that while he did 
not seek any psychiatric treatment during his second period 
of service, from 1974 through 1980, he often felt hopeless 
and unmotivated during that time.  He stated that following 
service, he sought treatment in 1981 from the local VA 
Medical Center for difficulty dealing with issues regarding 
his service in Vietnam.  He stated that they referred him to 
Comprehensive Care Center, who, in turn, referred him to the 
Vet Center and then, finally, to Communicare, where he was 
still being treated.

The veterans claims file also contains several psycho-social 
evaluations by Comprehensive Care Center, a private health 
care facility.  Evaluations conducted in October 1993 and 
April 1994 indicate diagnoses of PTSD, although the examiners 
did not specifically relate this diagnosis to inservice 
events.  However, a termination summary in March 1994, which 
also diagnosed PTSD, did state that [t]he client has been 
referred as the result of being on parole and also exhibiting 
symptoms related to his experience in Vietnam.

In June 1994, the Board remanded the veterans claims to the 
RO for further development.  Specifically, the RO was 
requested, among other things, to schedule the veteran for a 
VA psychiatric examination to determine whether, in the 
examiners opinion, he has PTSD or any other psychiatric 
disorder(s).  The remand further stated that if PTSD were 
diagnosed, the specific stressors should be identified and 
linked to his present symptomatology.

Therefore, in March 1997 the veteran underwent a VA PTSD 
examination.  At the outset of this examination, the examiner 
noted that both the veterans claims file and medical file 
had been reviewed.  Following psychiatric examination, the 
examiner rendered Axis I diagnoses of alcohol abuse and 
substance dependence, in forced remission in prison, and 
polysubstance abuse and dependence, in forced remission in 
prison.  The examiner then offered the following conclusion 
and opinion:

This veteran does not have post-traumatic 
stress disorder.  He does not meet the 
diagnostic criteria.  He does not show 
signs and symptoms of sympathetic 
hyperarousal.  He was not jittery, 
nervous or shaky.  He had a reasonable 
range of affect and was able to smile and 
laugh during the interview.  He did not 
have a change of affect which would 
suggest some kind of emotional conflict 
or difficulty arising out of past 
memories.  

The veteran has a long history of alcohol 
and polysubstance abuse and dependence.  
He is sober only because he is in prison.  
This veteran has a long history of 
antisocial behaviors, and is currently in 
prison for manslaughter.

I do not believe that other than his 
substance abuse, that the veteran meets 
any criteria for a psychiatric disorder.

I do not believe that this veteran 
manifests symptoms of a psychiatric 
disorder which arose out of an incident 
of military service.

In July 1997, in an effort to reconcile the conflict between 
the earlier treatment reports from Comprehensive Care Center, 
which diagnosed PTSD, and the March 1997 VA examination, 
which specifically ruled out a diagnosis of PTSD, the RO sent 
the claims file to another VA examiner for his review and 
opinion.  This examiner submitted an opinion as follows:

I have reviewed [the examiners] report 
from 3-27-97 and the Comprehensive Care 
notes 10-93 and 4-94.  As [the 
examiners] report is notably inclusive 
of questions regarding PTSD 
symptomatology and is more recent, this 
should be viewed as the most reliable.  
PTSD symptoms are dynamic and may have 
been more severe during the 93 and 94 
exams.

The Board concludes that while the veteran has been diagnosed 
with PTSD on several occasions, on one occasion the disorder 
was attributed to his incarceration, while on most other 
occasions it was not attributed to any specific stressors.  
The only PTSD diagnosis which has arguably been linked to his 
inservice stressors is the March 1994 termination summary 
form Comprehensive Care Center (CCC), which diagnosed PTSD 
and stated that [t]he client has been referred as the 
result of being on parole and also exhibiting symptoms 
related to his experience in Vietnam.
 
This opinion is in direct conflict with the March 1997 
opinion by the VA examiner, who specifically found that the 
veteran did not have post-traumatic stress disorder (or, for 
that matter, any other psychiatric disorder which arose out 
of an incident of his military service).  The Board finds 
that this March 1997 VA examiners opinion is more probative 
and persuasive than the report from CCC for several reasons.  
First, the termination report by CCC was simply a summary, 
which reported, in cursory terms, the veterans problem, 
course of treatment, and recommendations.  In contrast, the 
lengthy VA examination report involved a thorough psychiatric 
examination, including the veterans medical and occupational 
history, events in the war zone, post-active service events 
to present, employment history, subjective complaints, and 
objective findings.  Second, the examiner who completed the 
CCC termination summary simply gave a conclusory diagnosis of 
PTSD, with no direct supporting findings.  By contrast, the 
VA examiner offered a lengthy discussion in support of his 
conclusion the veteran did not suffer from PTSD, including 
discussions of the diagnostic criteria for PTSD and why the 
veteran did not meet these criteria.  Third, the examiner who 
completed the March 1994 CCC termination summary was a 
counseling psychologist, while the person who performed the 
veterans March 1997 examination was a psychiatrist.  While 
certainly not dispositive, this is another factor which 
weighs in favor of the VA examiners conclusion.  Finally, 
the VA examiner specifically noted that he had formed his 
opinion after reviewing all prior medical evidence in the 
veterans claims file, including the treatment records from 
CCC, among others.

In addition, the Board has attached great weight to the 
opinion rendered by the VA examiner in July 1997, who, in an 
effort to reconcile the diagnoses made by CCC and by the VA 
examiner, stated that the VA examiners opinion should be 
viewed as the most reliable, since it directly addressed 
specific questions regarding PTSD symptomatology and was more 
recent.

The Board has considered the veterans assertions, as set 
forth in various correspondence sent to VA and during the 
course of his February 1993 Travel Board hearing, to the 
effect that he currently suffers from PTSD as a result of his 
combat experiences while in Vietnam.  The Board does not 
doubt the sincerity of the veterans belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of a current psychiatric disorder.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the veterans lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  Thus, the Board 
finds that the veterans contention that he currently suffers 
from PTSD as a result of his military service cannot be 
accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veterans claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II.  Bilateral Keratoconus

As a preliminary matter, the Board finds that the veterans 
claim for service connection for bilateral keratoconus is 
plausible or capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the veterans claim for service 
connection for bilateral keratoconus includes his service 
medical records.  At the time of his May 1963 service 
entrance examination, he was noted to have 20/20 vision in 
both eyes for both distant and near vision.  However, the 
medical records from the veterans first period of service 
indicate several instances of treatment for eye problems, 
including a left subconjunctival hemorrhage incurred in a 
jeep accident in March 1966.  At the time of the veterans 
October 1968 discharge examination, he indicated a positive 
response to the question of whether he had experienced or was 
now experiencing eye trouble, and the examiner noted eye 
trouble in the section entitled Physicians Summary.

At the time of the veterans June 1973 enlistment examination 
for his second period of active duty service, his eyes were 
listed as normal, although the refraction numbers for his 
distant and near vision readings were worse.  The medical 
records for the veterans second period of service are 
replete with evidence of treatment for eye disorders, 
including a right eye hemorrhage, myopia, astigmatism, and 
corneal scarring.  At the time of the veterans October 1979 
discharge examination, the examiner noted that the veteran 
had defective vision and a history of hemorrhage right 
cornea.

Relevant post-service evidence includes extensive VA and 
private treatment records indicating treatment for various 
eye problems, including bilateral keratoconus, for which he 
underwent a corneal transplant of the right eye in February 
1988, and which has left him essentially blind in the left 
eye.  Of particular note is a statement dated in August 1991 
from Bruce H. Koffler, M.D.  Dr. Koffler noted that he had 
first diagnosed the veteran with keratoconus in December 
1987.  Regarding the onset of the veterans disorder, he 
offered the following opinion:

In reviewing the records from the V.A., 
there are several interesting references.  
On Page Four, which was dated 1977, slit 
lamp examination revealed corneal scars 
in both eyes.  On the left eye, the 
corneal scar is placed in an area where 
one would typically find keratoconus.  
This might have been an early sign of the 
disease.  There is also mention on that 
note on Page Four of myopia and oblique 
astigmatism.  This was also suggestive of 
keratoconus.

In addition, Dr. Koffler noted that this condition is a 
hereditary disorder based on genetics, and that, as such, 
it is neither congenital [n]or developmental.

At the time of the veterans hearing before a Board Member in 
February 1993, he stated that he first noticed a real problem 
with his eyes was in 1977, when he experienced a hemorrhage 
in the right eye.  He stated that he had been receiving 
periodic treatment for eye problems since that date due to 
rapid degeneration in his vision, which initially required 
the use of glasses and, more recently, surgery.

In April 1997, the veteran underwent a VA visual examination.  
At that time, the veteran stated that he had a history of 
vision problems including nearsightedness and astigmatism 
since at least 1977.  Following an examination, the examiner 
diagnosed bilateral keratoconus, noted more distinctly in the 
left eye, which was legally blind.  Regarding the onset of 
the disorder, the examiner offered the following opinion:

Regarding the onset of the disease, it is 
widely accepted that keratoconus is a 
slowly progressive disease that has its 
onset in adolescence or early adulthood.  
It is felt to have genetic tendencies and 
it is caused by an abnormal development 
in the corneal topography.  Therefore, it 
is reasonable to suggest that [the 
veteran] had the keratoconus or onset of 
keratoconus at least as far back as the 
1970s, if not further back.  Thus the 
findings of corneal scarring, oblique 
astigmatism and myopia would be 
suggestive of early keratoconus.

The Board notes that the evidence regarding the onset of the 
veterans current keratoconus is somewhat inconclusive, and 
several examiners have noted that it is virtually impossible 
to state the onset date with certainty, particularly in light 
of its slow, progressive nature.  However, the two examiners 
who have set forth opinions on the subject have both 
submitted statements that tend to support the veterans 
assertion that it began in service.  Both physicians have 
stated that the documented inservice findings of corneal 
scars, myopia, and oblique astigmatism were possible early 
signs of keratoconus.  Furthermore, the VA examiner stated 
that, in view of these findings and the veterans age while 
in service, it is reasonable to suggest that [the veteran] 
had the keratoconus or the onset of keratoconus at least as 
far back as the 1970s.  In addition, no examiners have 
concluded that the opposite is more likely true, i.e., that 
the onset of the disorder either pre-dated or post-dated the 
veterans period of service.

Thus, while the evidence is not conclusive, the Board finds 
that the evidence raises at least a reasonable doubt that the 
veterans current bilateral keratoconus was incurred in 
service.  Resolving all such reasonable doubt in the 
veterans favor, as we must, (see 38 U.S.C.A. § 5107(b) (West 
1991)); 38 C.F.R. § 3.102 (1998)), the Board determines that 
service connection is warranted for bilateral keratoconus.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral keratoconus is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
